
	

114 HR 1532 IH: Keeping our Promises to Veterans Act of 2015
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1532
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Emmer of Minnesota (for himself, Mr. Schweikert, Mr. Latta, and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend the Veterans Access, Choice, and Accountability Act of 2014 to modify the distance
			 requirements regarding the eligibility of certain veterans to receive
			 medical care and services from non-Department of Veterans Affairs
			 facilities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Keeping our Promises to Veterans Act of 2015. 2.Modification of eligibility of Veterans Choice Program and implementation of prompt payment requirement (a)Eligibility requirements (1)DistanceSubsection (b)(2)(B) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note) is amended to read as follows:
					
 (B)resides more than 20 miles from the closest medical facility of the Department, including a community-based outpatient clinic, that is able to provide to the veteran the care and services that the veteran seeks;.
 (2)Wait-time goalSubsection (s) of such section is amended to read as follows:  (s)Wait-Time Goals of the Veterans Health AdministrationIn this section, the term wait-time goals of the Veterans Health Administration means not more than 15 days from the date on which a veteran requests an appointment for hospital care or medical services from the Department..
 (b)Prompt paymentSection 105(b)(1) of such Act is amended by adding at the end the following new sentences: The Secretary shall implement such system by not later than the earlier of the date that is 180 days after the date on which the Comptroller General of the United States submits the report under subsection (c) or February 1, 2016. The Secretary shall publish on the Internet website of the Department an explanation of how such system will standardize payments..
			
